 

Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is dated as of November 9, 2016, between
Blueprint Medicines Corporation, a Delaware corporation (the “Company”), and
Marion Dorsch (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.        Employment.

 

(a)        Term.  The term of this Agreement shall commence on the Executive’s
first day of employment, which shall be November 21, 2016 (the “Start Date”),
and continue until terminated in accordance with the provisions of Section 3
(the “Term”).

 

(b)        Position and Duties. During the Term, the Executive shall serve as
the Chief Scientific Officer of the Company, and shall have such duties as are
consistent with such position.  The Executive shall report to the Chief
Executive Officer of the Company (the  “CEO”). The Executive shall devote her
full working time and efforts to the business and affairs of the
Company.  Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Board of Directors of the Company (the
“Board”), or engage in religious, charitable or other activities as long as such
services and activities are approved by the Board and do not materially
interfere with the Executive’s performance of her duties to the Company as
provided in this Agreement.

 

2.        Compensation  and Related  Matters.

 

(a)        Base Salary.  During the Term, the Executive’s annual base salary
shall be $355,000.  The Executive’s base salary shall be re-determined annually
by the Board or the Compensation Committee of the Board and shall be subject to
increase but not decrease while Executive is serving in the Chief Scientific
Officer role.  The annual base salary in effect at any given time is referred to
herein as “Base Salary.” The Base Salary shall be payable in a manner that is
consistent with the Company’s usual payroll practices for senior executives.

 

(b)        Sign On Bonus.  Executive shall receive a one-time sign on bonus of
$150,000 (the “Sign On Bonus”).  This payment shall be subject to legally
required tax withholdings.  Executive agrees that if she terminates her
employment within 12 months of the Start Date, for any reason, and regardless of
whether Executive has Good Reason (as defined in this Agreement) to terminate
her employment, Executive shall repay the entire Sign On Bonus in accordance
with the Company’s policies then in effect concerning such bonuses.

 





 

--------------------------------------------------------------------------------

 

 

(c)        Equity.  In connection with the commencement of the Executive’s
employment, Executive shall be granted an option to purchase 110,000 shares of
the Company’s common stock (the “Option”).  The date of the grant and the
exercise price shall be determined by using the closing price on the Start Date
(the “Vesting Commencement Date”).  The Option award shall be subject to the
terms and conditions of the Company’s then-current stock option plan and form of
stock option agreement.  The Options shall vest as follows: 25 percent of the
shares shall vest and become exercisable on the first anniversary of the Vesting
Commencement Date; thereafter, the remaining 75 percent of the shares shall vest
and become exercisable in 36 equal monthly installments at the end of each month
following the anniversary of the Vesting Commencement Date.  Vesting shall be
contingent upon Executive’s continued full-time employment with the Company.

 

(d)        Incentive Compensation.  During the Term, the Executive shall be
eligible to receive cash incentive compensation as determined by the Board or
the Compensation Committee of the Board from time to time. Executive’s target
annual incentive compensation shall be 35 percent of her Base Salary (the
“Target Incentive Compensation”).   The Board shall weigh its bonus
determination as follows: 75 percent on Company performance and 25 percent on
Executive’s individual performance.  To earn incentive compensation, the
Executive must be employed by the Company on the day such incentive compensation
is paid.  Due to the timing of the Start Date within the calendar year, for the
year 2016 the Executive shall not be eligible to receive pro-rated incentive
compensation.

 

(e)        Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by her during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.

 

(f)        Other Benefits.  During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

 

(g)        Vacations.  During the Term, the Executive shall be entitled to
accrue paid vacation in accordance with the Company’s applicable policy.

 

3.        Termination.  During the Term, the Executive’s employment hereunder
may be terminated without any breach of this Agreement under the following
circumstances:

 

(a)        Death.  The Executive’s employment hereunder shall terminate upon her
death.

 

(b)        Disability.  The Company may terminate the Executive’s employment if
she is disabled and unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement with or without
reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period.  If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then-existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company





-  2  -

--------------------------------------------------------------------------------

 

 

shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §260 l et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

(c)        Termination by Company for Cause.  The Company may terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement,
“Cause” shall mean:  (i) conduct by the Executive constituting a material act of
misconduct in connection with the performance of her duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; (ii) the commission by the
Executive of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, or any conduct by the Executive that would reasonably be
expected to result in material injury or reputational harm to the Company or any
of its subsidiaries and affiliates if she were retained in her position; (iii)
continued non-performance by the Executive of her duties hereunder (other than
by reason of the Executive’s physical or mental illness, incapacity or
disability) which has continued for more than 30 days following written notice
of such non-performance from the CEO; (iv) a material breach by the Executive of
any of the provisions contained in Section 7 of this Agreement; (v) a material
violation by the Executive of the Company’s written employment policies; or (vi)
failure to cooperate with a bona fide internal investigation or an investigation
by regulatory or law enforcement authorities, after being instructed by the
Company to cooperate, or the willful destruction or failure to preserve
documents or other materials known to be relevant to such investigation or the
inducement of others to fail to cooperate or to produce documents or other
materials in connection with such investigation.

 

(d)        Termination  by the Company Without  Cause.  The Company may
terminate the Executive’s employment at any time without Cause.  Any termination
by the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or disability of the Executive under Section 3(a) or (b) shall be
deemed a termination by the Company without Cause.

 

(e)        Termination by the Executive. The Executive may terminate her
employment hereunder at any time for any reason, including but not limited to
Good Reason. For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events without the Executive’s
express written consent:  (i) a material diminution in the Executive’s
responsibilities, authority or duties; (ii) a material diminution in the
Executive’s Base Salary and/or Target Incentive Compensation (unless such
diminution is in





-  3  -

--------------------------------------------------------------------------------

 

 

connection with a proportional reduction in compensation to all or substantially
all of the Company’s employees); (iii) a material change of more than 50 miles
in the geographic location at which the Executive provides services to the
Company; or (iv) the material breach of this Agreement by the Company. “Good
Reason Process” shall mean that (i) the Executive reasonably determines in good
faith that a “Good Reason” condition has occurred; (ii) the Executive notifies
the Company in writing of the first occurrence of the Good Reason condition
within 60 days of the first occurrence of such condition; (iii) the Executive
cooperates in good faith with the Company’s efforts, for a period not less than
30 days following such notice (the “Cure Period”) to remedy  the condition; (iv)
notwithstanding such efforts, the Good Reason condition continues to exist; and
(v) the Executive terminates her employment within 60 days after the end of the
Cure Period.  If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

 

(f)        Notice of Termination.  Except for termination as specified in
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(g)        Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by her death, the date of her death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given; and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure
Period.  Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.

 

4.        Compensation Upon  Termination.

 

(a)        Termination Generally.  If the Executive’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to her authorized representative or estate) (i) any Base Salary
earned through the Date of Termination, unpaid expense reimbursements (subject
to, and in accordance with, Section 2(e) of this Agreement) and unused vacation
that accrued through the Date of Termination on or before the time required by
law but in no event more than 30 days after the Executive’s Date of Termination;
and (ii) any vested benefits the Executive may have under any employee benefit
plan of the Company through the Date of Termination, which vested benefits shall
be paid and/or provided in accordance with the terms of such employee benefit
plans (collectively, the “Accrued Benefit”).

 





-  4  -

--------------------------------------------------------------------------------

 

 

(b)        Termination by the Company Without Cause or by the Executive
with Good Reason.  During the Term, if the Executive’s employment is terminated
by the Company without Cause as provided in Section 3(d), or the Executive
terminates her employment for Good Reason as provided in Section 3(e), then the
Company shall pay the Executive her Accrued Benefit.  In addition, subject to
the Executive signing a separation agreement containing, among other provisions,
a general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming irrevocable, all within 60
days after the Date of Termination:

 

(i)        the Company shall pay the Executive an amount equal to one (1) times
the Executive’s Base Salary (the “Severance Amount “); and

 

(ii)        if the Executive was participating in the Company’s group health
plan immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for twelve (12) months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Executive if
the Executive had remained employed by the Company.

 

The amounts payable under this Section 4(b) shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over twelve
(12) months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Amount shall begin to be paid in the second
calendar year by the last day of such 60-day period; provided, further, that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the Date of Termination.  Each payment pursuant to
this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section l.409A-2(b)(2).

 

The receipt of any severance payments or benefits pursuant to Section 4 will be
subject to the Executive not violating the Restrictive Covenant Agreement (as
defined below), the terms of which are hereby incorporated by reference.  In the
event the Executive breaches the Restrictive Covenant Agreement, in addition to
all other legal and equitable remedies, the Company shall have the right to
terminate or suspend all continuing payments and benefits to which the Executive
may otherwise be entitled pursuant to Section 4 without affecting the
Executive’s release or the Executive’s obligations under the Separation
Agreement and Release

 

5.        Sale Event Payment.  These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication  to her
assigned duties and her objectivity during the pendency and after the occurrence
of any Sale Event (as defined below).  These provisions shall apply in lieu of,
and expressly supersede, the provisions of Section 4(b) regarding severance pay
and benefits upon a termination of employment, if the Date of Termination occurs
within twelve (12) months after the occurrence of the first event





-  5  -

--------------------------------------------------------------------------------

 

 

constituting a Sale Event.  These provisions shall terminate and be of no
further force or effect beginning twelve (12) months after the occurrence of a
Sale Event.

 

(a)        Sale Event.  During the Term, if within twelve (12) months after a
Sale Event, the Executive’s employment is terminated by the Company without
Cause as provided in Section 3(d) or the Executive terminates her employment for
Good Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming irrevocable, all within 60 days after the Date of
Termination,

 

(i)        the Company shall pay the Executive a lump sum in cash in an amount
equal to the sum of (A) one (1) times the Executive’s current Base Salary (or
the Executive’s Base Salary in effect immediately prior to the Sale Event, if
higher) plus (B) one (1) times the Executive’s Target Incentive Compensation;
and

 

(ii)        if the Executive was participating in the Company’s group health
plan immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for twelve (12) months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Executive if
the Executive had remained employed by the Company; and

 

(iii)        all time-based stock options and other time-based stock-based
awards held by the Executive shall accelerate and become fully exercisable or
nonforfeitable as of the Date of Termination; provided that, if any stock
options or other stock-based awards held by the Executive prior to the Start
Date have accelerated vesting terms that are more favorable to the Executive
than those set forth in this Section 5(a)(iii), the vesting terms of those stock
options or other stock-based awards shall apply as opposed to the accelerated
vesting terms set forth in this Section 5(a)(iii) solely with respect to such
awards.

 

The amounts payable under Section 5(a)(i) and (ii) shall be paid or commence to
be paid within 60 days after the Date of Termination; provided however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

 

(b)        Additional Limitation.

 

(i)        Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with  Section 2800 of the Internal
Revenue Code of 1986, as amended (the “Code”) and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the





-  6  -

--------------------------------------------------------------------------------

 

 

Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Executive becomes subject to the excise tax imposed by Section 4999 of the Code;
provided that such reduction shall only occur if it would result in the
Executive receiving a higher After Tax Amount (as defined below) than the
Executive would receive if the Aggregate Payments were not subject to such
reduction.  In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 2800 of the Code: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to Section
409A of the Code; (3) equity­based payments and acceleration; and (4) non-cash
forms of benefits; provided that in the case of all the foregoing Aggregate
Payments all amounts or payments that are not subject to calculation under
Treas. Reg. §1.2800-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.2800-1, Q&A- 24(b) or (c).

 

(ii)        For purposes of this Section S(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments.  For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

(iii)        The determination as to whether a reduction in the Aggregate
Payments shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

 

(c)        Sale Event Definition.  For purposes of this Section 5, “Sale
Event” shall mean (i) the sale of all or substantially all of the assets of the
Company on a consolidated basis to an unrelated person or entity, (ii) a merger,
reorganization or consolidation pursuant to which the holders of the Company’s
outstanding voting power and outstanding stock immediately prior to such
transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding





-  7  -

--------------------------------------------------------------------------------

 

 

voting power of the Company or any successor entity immediately upon completion
of the transaction other than as a result of the acquisition of securities
directly from the Company.

 

Notwithstanding the foregoing, a “Sale Event” shall not be deemed to have
occurred for purposes of the foregoing clauses (ii) and (iv) solely as the
result of an acquisition of securities by the Company which, by reducing the
number of shares of voting securities outstanding, increases the proportionate
number of voting securities beneficially owned by any person to 50 percent or
more of the combined voting power of all of the then outstanding voting
securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of voting
securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding voting securities, then a
“Sale Event” shall be deemed to have occurred for purposes of the foregoing
clauses (ii) and (iv).

 

6.        Section 409A.

 

(a)        Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive  is a
“specified  employee” within  the meaning  of Section 409A(a)(2)(B)(i) of the
Code, then  to the extent any payment or benefit that the Executive becomes
entitled to under this Agreement  on account of the Executive’s separation from
service would  be considered  deferred  compensation  otherwise subject to the
20 percent  additional  tax imposed  pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, such
payment shall not be payable and such benefit shall not be provided  until the
date that  is the earlier of (A) six months and one day after the Executive’s
separation from  service, or (B) the Executive’s death.   If any such
delayed  cash payment  is otherwise payable  on an installment  basis, the first
payment  shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period  but for the application of this
provision,  and the balance of the installments  shall be payable in accordance
with  their original  schedule.

 

(b)        All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses).  Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)        To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of





-  8  -

--------------------------------------------------------------------------------

 

 

employment, then such payments or benefits shall be payable only upon the
Executive’s “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section

1.409A- l(h).

 

(d)        The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  Each payment pursuant to this Agreement
is intended to constitute a separate payment for purposes of Treasury Regulation
Section J.409A-2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(e)        The Company makes no representation or warranty and shall have no

liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred  compensation  subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such  Section.

 

7.        Restrictive Covenants.  The Executive agrees to the terms of the
Non-Solicitation, Confidentiality and Assignment Agreement, dated as of the
Start Date, by and between the Company and the Executive (the “Restrictive
Covenant Agreement”), the terms of which are hereby incorporated by reference as
material terms of this Agreement.

 

8.        Arbitration  of  Disputes.  Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators.  In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.

 

9.        Consent to Jurisdiction.  To the extent that any court action is
permitted consistent with or to enforce Section 8 of this Agreement, the parties
hereby consent to the jurisdiction of





-  9  -

--------------------------------------------------------------------------------

 

 

the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

 

10.        Integration. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all other
prior agreements between the parties concerning such subject matter; provided
that the Restrictive Covenant Agreement is expressly preserved and incorporated
by reference herein.

 

11.        Withholding.  All payments made by the Company to the Executive under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law.

 

12.        Successor to the Executive.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees.  In the
event of the Executive’s death after her termination of employment but prior to
the completion by the Company of all payments due to her under this Agreement,
the Company shall continue such payments to the Executive’s
beneficiary  designated in writing to the Company prior to her death (or to her
estate, if the Executive fails to make such designation).

 

13.        Enforceability.   If any portion or provision  of this
Agreement  (including, without limitation, any portion or provision  of any
section of this Agreement)  shall to any extent be declared  illegal  or
unenforceable  by a court of competent jurisdiction,  then the remainder of this
Agreement, or the application of such portion  or provision  in
circumstances  other than those as to which it is so declared  illegal or
unenforceable,  shall not be affected thereby, and each portion and
provision  of this Agreement  shall be valid and enforceable to the fullest
extent permitted  by law.

 

14.        Survival.  The provisions of this Agreement shall survive the
termination of this Agreement and/or the termination of the Executive’s
employment to the extent necessary to effectuate the terms contained herein.

 

15.        Waiver.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

16.        Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in





-  10  -

--------------------------------------------------------------------------------

 

 

writing with the Company or, in the case of the Company, at its main offices,
attention of the Board.

 

17.        Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

18.        Governing Law.  This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without giving effect to the conflict of laws principles of
such Commonwealth.  With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.

 

19.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

20.        Successor to the Company.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place.  Failure of
the Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

 

[Signature page follows]

 

 



-  11  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

 

BLUEPRINT MEDICINES CORPORATION

 

 

 

 

By:

/s/ Jeffrey Albers

 

Name:

Jeffrey Albers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Marion Dorsch

 

Marion Dorsch

 

 

--------------------------------------------------------------------------------